UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7676


SHAUN ANTONIO HAYDEN,

                 Plaintiff - Appellee,

           v.

PAUL G. BUTLER, JR.,

                 Defendant - Appellant,

           and

ALVIN W. KELLER; ROBERT C. LEWIS; ANTHONY E. RAND,

                 Defendants.

--------------------------

NORTH CAROLINA PSYCHIATRIC ASSOCIATION; NORTH CAROLINA
PSYCHOLOGICAL ASSOCIATION; NORTH CAROLINA COUNCIL OF CHILD AND
ADOLESCENT PSYCHIATRY; UNC CENTER FOR CIVIL RIGHTS; THE UNC
YOUTH JUSTICE CLINIC; FORMER NORTH CAROLINA JURISTS,

                 Amici Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03123-BO)


Argued:   May 10, 2016                        Decided:   August 1, 2016


Before NIEMEYER and WYNN, Circuit Judges, and Thomas E. JOHNSTON,
United States District Judge for the Southern District of West
Virginia, sitting by designation.
Dismissed by unpublished per curiam opinion.


ARGUED: Joseph Finarelli, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellant. Benjamin Steed Finholt,
NORTH CAROLINA PRISONER LEGAL SERVICES, INC., Raleigh, North
Carolina, for Appellee. ON BRIEF: Roy Cooper, Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellant.    Mary S. Pollard, NORTH CAROLINA PRISONER LEGAL
SERVICES, INC., Raleigh, North Carolina, for Appellee. John R.
Mills, PHILLIPS BLACK PROJECT, San Francisco, California; Narendra
Ghosh, PATTERSON HARKAVY LLP, Chapel Hill, North Carolina, for
Amicus Former North Carolina Jurists.        Mark Dorosin, Brent
Ducharme, Elizabeth Haddix, Maryam Al-Zoubi, Third Year Student,
UNC Center for Civil Rights, Tamar Birckhead, Barbara Fedders, UNC
Youth Justice Clinic, UNIVERSITY OF NORTH CAROLINA SCHOOL OF LAW,
Chapel Hill, North Carolina, for Amici UNC Center for Civil Rights
and UNC Youth Justice Clinic.      Daniel J. Westbrook, Susan H.
Nelson, Cashida N. Okeke, NELSON MULLINS RILEY & SCARBOROUGH, LLP,
Columbia, South Carolina, for Amici North Carolina Psychological
Association, North Carolina Psychiatric Association, and North
Carolina Council of Child & Adolescent Psychiatry.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion for summary judgment, granting in part and denying in

part without prejudice Appellee’s motion for summary judgment, and

directing the parties to present a plan for the means and mechanism

for compliance with the mandates of Graham v. Florida, 560 U.S. 48

(2010).     This Court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral

orders,    28   U.S.C.    §   1292;    Fed.        R.   Civ.    P.   54(b);      Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545‒46 (1949).                               The

district court’s order is not a final order because the court

retained jurisdiction to rule on Appellee’s request for injunctive

relief.    See Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 902

(2015)    (“A   final    decision     is       one   by     which    a   district   court

disassociates      itself      from        a       case.”      (citation      omitted)).

Additionally,     contrary     to     Appellant’s           assertion,     the   district

court’s order directing the parties to develop a plan is neither

an immediately appealable injunction nor in the nature of such an

injunction, as it does not present serious consequences that can

only be effectively challenged by immediate appeal. *                       See U.S. ex


     *  While the district court’s order technically denied
Appellee’s request for injunctive relief, the denial was without
prejudice and the lower court’s intent was clearly to grant
injunctive relief at some later point. Thus, this cannot be viewed
as a refusal of an injunction under 28 U.S.C. § 1292(a)(1).


                                               3
rel. Rahman v. Oncology Assocs., P.C., 198 F.3d 502, 507 (4th Cir.

1999) (“The [Supreme] Court ha[s] . . . delineated two essential

requirements for determining whether an order in the nature of an

injunction should be appealable as an interlocutory order under

1292(a)(1): that the order be of ‘serious, perhaps irreparable,

consequence’ and that it can be ‘effectually challenged’ only by

immediate appeal.” (quoting Carson v. Am. Brands, Inc., 450 U.S.

79, 84 (1981))).       Finally, the district court’s order is not an

appealable collateral order because it addressed issues that are

central to the merits of this action.           See Will v. Hallock, 546

U.S.   345,    349     (2006)    (“[T]he     collateral      order   doctrine

accommodates   a     ‘small   class’   of   rulings,   not   concluding   the

litigation, but conclusively resolving ‘claims of right separable

from, and collateral to, rights asserted in the action.’” (quoting

Behrens v. Pelletier, 516 U.S. 299, 305 (1996))).            Accordingly, we

dismiss the appeal for lack of jurisdiction.

                                                                     DISMISSED




Moreover, neither party challenges the district court’s denial of
injunctive relief in the instant appeal or asserts it as a
jurisdictional basis.   Instead, Appellant challenges the lower
court’s order, in part, on the basis that it directs the parties
to develop a plan.    Finally, even if Appellant had raised the
denial of an injunction in the instant appeal, this would not be
a basis for jurisdiction because Appellant sought such a denial
before the lower court. See Liberty Mut. Ins. Co. v. Wetzel, 424
U.S. 737, 745 (1976).

                                       4